DETAILED ACTION
This is a non-final rejection in response to application filed 2/22/22. Claims 1-29 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining steps and maintaining steps (the step of maintaining is simply comparing if compatible). This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea, steps claimed are simply “Mental Process”.  The steps claimed amount to no more than mere instructions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the maintaining step claims an engine, but the power source and engine do not add significantly more in this case. As the maintaining step only requires compatibility which is also a mental process. Claims 25 and 26 are merely stating design parameters. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4,15-29  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the insulator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the engine" and “the combustor”.  There is insufficient antecedent basis for this limitation in the claim. Subsequent claims 16-21 are also rejected.
Claim 22 recites the limitation "the engine".  There is insufficient antecedent basis for this limitation in the claim. Subsequent claims 23-29 are also rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 18, 20-21,and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmot et al. (US 2005/0276000).
Regarding independent claim 15, and dependent claim 28, Wilmot teaches driver unit 10 for use with an igniter [0040] having an igniter body with an inner wall housing (inherent) a centrally positioned electrode in spaced apart relationship with the inner wall, the driver unit in electrical communication with the electrode [0024], the driver unit comprising: 
an input power controller EEC; 
a voltage oscillator 58 communicating with the input power controller; 
a transformer 50 communicating with the voltage oscillator and the input power controller; 
an on-off switch communicating with the input power controller [0004]; and 
a power source 24 providing at least one of alternating and direct current input to the driver unit [0029]; 
wherein the driver unit provides an output of voltage and current to the electrode [0024]; 
wherein the driver unit is grounded to the engine or to the combustor [0033]; 
wherein the input power is regulated, filtered and modulated by the input power controller [0026-0029]; 
wherein the voltage oscillator creates an electrical output waveform at a desired frequency and level (inherent); and 
wherein the transformer transforms the electrical output waveform generated by the voltage oscillator and generates a voltage level and voltage rate of change sufficient to create an electric arc (inherent).
In regards to claim 28, the steps of claim 22 are standard design steps and are inherent upon designing the driver unit as claimed. Additionally, wherein the transformer transforms the electrical output waveform generated by the voltage oscillator and generates a voltage level and voltage rate of change whereby an electric arc is generated in the arc gap is also inherent.
Regarding dependent claim 17, Wilmot teaches wherein the voltage and current supplied to the electrode are transient (As would be the case with a plasma igniter, [0029]); and wherein a voltage wave time period is measured in at least one of nano-second pulses and micro-second pulses in a repetitive cycle (see figure 4).
Regarding dependent claim 18, Wilmot teaches wherein the oscillating voltage output levels at the electrode range between about 250 Vrms to 7000 Vrms [0023].
Regarding dependent claim 20, Wilmot teaches wherein the input power controller is at least one of a passive circuit with a single state for input and output and a voltage and current regulation system [0064].
Regarding dependent claim 21, Wilmot teaches wherein a voltage level increase of 100 to 1000 times the input voltage via a voltage transformer is produced by either an inductive electrical coil or a set of energy storage capacitors to achieve the oscillating voltage increase [0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-9, 13, 14, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asquith et al. (US 5565118) in view of DeFreitas (US 5515681) and further in view of Twarog et al. (US 2008/0237202).
Regarding independent claim 1 and dependent claim 29, Asquith teaches a plasma igniter 10 for use with an electronic driver unit (power supply, col. 5, ll. 5) and a combustor (interior of 43) of a gas turbine engine, the plasma igniter positioned inside the combustor (see figure 2) and the combustor having a primary burn region (as shown in figure 2), the plasma igniter comprising: 
an igniter body 11 having a lead end and an opposed outlet end, with an inner wall (interior wall of 11) defining a chamber between the lead end and the outlet end; 
wherein the outlet end of the igniter body is an open end of the chamber positioned near the primary burn region of the combustor (as seen in figure 2); 
an electrode 13 having a proximal end and at least one of a conical and cylindrical distal end housed centrally inside the chamber and electrically isolated from the inner wall of the igniter body (via 15); 
wherein the distal end is further comprised of a terminal end positioned towards the outlet end of the igniter body (see figure 1A); 
an arc gap of a predetermined distance measured from the corner to the inner wall of the igniter body (col. 3, ll.64- col.4, ll.12); 
wherein the arc gap is a distance selected from the group of distances including a smallest distance from the corner of the electrode to the inner wall of the igniter body and a smallest distance from the corner to the inner wall at the outlet end of the igniter body (inherent in this case); 
an approximately annular air gap between the electrode and the inner wall (see figure 1A); 
an electrical lead 22 having an electrode end and a power end, the electrode end affixed inside the electrode at the proximal end and the power end connected to the driver unit, whereby an electrical current is supplied to the electrical lead and electrode by the driver unit (col. 5, ll. 5-18); and 
an air feed through-hole 19 formed through the igniter body and into the air gap, whereby air flows into the air feed through-hole and into the arc gap and out the outlet end of the igniter body.
Asquith appears to teach wherein the igniter body is electrically grounded to either the combustor or directly to the igniter drive electronics by an insulated wire; and
wherein the distal end is further formed with at least one corner having a corner radius ranging from zero to 0.15 inches. However, Asquith does not explicitly state the limitations.
DeFreitas teaches that it was known to have a plasma igniter for a gas turbine engine, and to ground the electrical system (col. 8, ll. 25-36).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of a grounding the plasma igniter as taught by DeFreitas, to the device of Asquith, as part of an obvious combination of known prior art structures, in this case the use of grounding, to achieve predictable results, in this case, to prevent injury or cause a safety hazard. See KSR; MPEP 2141 III A.
Twarog teaches it was known to have a sharp edge (zero radius) or radiused edge [0076].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of a grounding the plasma igniter as taught by Twarog, to the device of Asquith in view of DeFreitas, as part of an obvious combination of known prior art structures, in this case the use of a different shape, to achieve predictable results, in this case, changing the arc gap (Asquith teaches the importance of the arc gap (col. 3, ll.64- col.4, ll.12)). See KSR; MPEP 2141 III A.
In regards to claim 29, the steps of claim 22 are standard design steps and are inherent upon designing the driver unit as claimed. 


Regarding dependent claim 6, Asquith in view of DeFreitas and in view of Twarog teaches the invention as claimed and discussed above. Asquith further teaches wherein the combustor is grounded to the engine and the engine is grounded to the electronic driver unit. This would be the case as the combustor, engine and electronic driver unit are all connected together and grounded.
Regarding dependent claim 7 and 8, Asquith in view of DeFreitas and in view of Twarog teaches the invention as claimed and discussed above. Asquith further teaches wherein the diameter of the electrode is between about 0.125 and 2.0 inches (col. 3, ll. 64-67)and an arc gap but fails to teach wherein the arc gap is between about 0.125 inches to about 0.75 inches or wherein the arc gap measures between about 0.04 and 0.5 inches.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the size of the arc gap taught by Asquith in view of DeFreitas and in view of Twarog because the arc gap size was recognized as a result-effective variable allowing a particular amount of air and plasma to pass and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the spacing to achieve a desired gap for cooling and for plasma plume passing.
Regarding dependent claim 9, Asquith in view of DeFreitas and in view of Twarog teaches the invention as claimed and discussed above. Asquith further teaches wherein the igniter body is an at least substantially cylindrical metal body (see figure 1).
Regarding dependent claim 13, Asquith in view of DeFreitas and in view of Twarog teaches the invention as claimed and discussed above. Asquith further teaches velocity of air but is silent to the range  wherein the air feed through-holes are sized and shaped to support an air injection velocity ranging from about 50 to 300 ft/sec.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify velocity of the air taught by Asquith in view of DeFreitas and in view of Twarog because the velocity was recognized as a result-effective variable and was controlled by the size of opening of the holes and by the pressure of the air and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the spacing to achieve a desired velocity needed for cooling and plasma plume desired.
Regarding dependent claim 14, Asquith in view of DeFreitas and in view of Twarog teaches the invention as claimed and discussed above. Asquith further teaches wherein the igniter body is selected from the group of igniter bodies including an extended length igniter body and a truncated igniter body. These are relative terms and carry no significant structural weight. In regards to this application, since the injector body is much longer than the magnetron, it can be considered extended length.

Claim(s) 2, 4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asquith in view of DeFreitas and Twarog and further in view of Peschel (US 2007/0182336).
Regarding dependent claim 2, Asquith in view of DeFreitas and Twarog as modified above, teaches the invention as claimed and discussed. However, Asquith in view of DeFreitas and Twarog fails to teach further comprising at least one of a fuel feed port and a fuel feed port with a fuel atomizing injector integral with the igniter body.
Peschel teaches at least one of a fuel feed port 32 and a fuel feed port with a fuel atomizing injector integral with the igniter body [0040].
Ii would have been obvious to one of ordinary skill in the art at the time of filing to provide the plasma igniter of Asquith in view of DeFreitas and Twarog with the fuel port of Peschel as Peschel teaches supplying fuel ensures ignition of existing propellants existing in the chamber [0041].
Regarding dependent claim 4, Asquith in view of DeFreitas and Twarog and further in view of Peschel teaches the invention as claimed and discussed above.
Asquith further teaches wherein the air feed through-hole 19 is positioned between the insulator 17 and the outlet end of the igniter body, whereby air flow entering the air gap through the air feed through-hole forces an arc generated within the igniter body into the primary burn region of the combustor (col. 7, ll. 3-15).
Regarding dependent claim 10, Asquith in view of DeFreitas and Twarog and further in view of Peschel teaches the invention as claimed and discussed above.
Asquith further teaches wherein the igniter body and electrode are heated by the electrical current, whereby heating enhances evaporation and break-up of fuel injected into the air gap.This is inherent based on the construction of the igniter.
Regarding dependent claim 11, Asquith in view of DeFreitas and Twarog and further in view of Peschel teaches the invention as claimed and discussed above.
Asquith in view of DeFreitas and Twarog and further in view of Peschel fails to teach wherein the fuel feed port is sized and shaped to control at least one of a fuel velocity of a quantity of fuel entering the arc gap ranging from about 5 to 300 ft/sec and an inlet pressure ranging from 2.5 psia to 100 psia.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the size of the fuel port taught by Asquith in view of DeFreitas and Twarog and further in view of Peschel because the fuel port size was recognized as a result-effective variable allowing a particular amount of fuel to for combustion and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the spacing to achieve a desired amount of combustion necessary. As the size of the opening in combination with the pressure will affect the amount of fuel entering and the ensuing combustion.
Regarding dependent claim 12, Asquith in view of DeFreitas and Twarog and further in view of Peschel teaches the invention as claimed and discussed above.
Asquith in view of DeFreitas and Twarog and further in view of Peschel fails to teach wherein the quantity of fuel entering the annular arc gap enters as fuel droplets with a mean diameter greater than 80 microns.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the size of the fuel port taught by Asquith in view of DeFreitas and Twarog and further in view of Peschel because the fuel droplet diameter was recognized as a result-effective variable where a particular size of fuel droplet and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the spacing to achieve a desired amount of vaporization necessary. As it is known that the size of the fuel droplet effects rate of vaporization.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot.
Regarding dependent claim 19, Wilmot teaches the invention as claimed and discussed above. Wilmot further teaches wherein a direct current power source with a voltage level of 8.5 Vdc to the driver unit provides current to a circuit generating a variable or constant frequency voltage wave at about 10 kHz to 10000 kHz [0032]. However, the claim requires a Vdc of 10-120.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the DC voltage level taught by Wilmot because the DC voltage was recognized as a result-effective variable (Wilmot teaches using low input voltage, and suggests 8.5 Vdc as an example) and adjusting the amount of voltage needed for a particular application would have been a matter of routine experimentation to determine the optimum or workable ranges of the spacing to achieve a desired ignition level.  
Allowable Subject Matter
Claims 3, 5, 16, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741